         Case 1:18-cr-02945-WJ Document 140 Filed 08/16/19 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO
                                ____________________________


UNITED STATES OF AMERICA,

              Plaintiff,
vs.                                                                No. 1:18-CR-02945-WJ

JANY LEVEILLE,
SIRAJ IBN WAHAJ,
HUJRAH WAHHAJ,
SUBHANAH WAHHAJ, and
LUCAS MORTION,

              Defendants.

      ORDER TO SHOW CAUSE WHY MOTION TO RECUSE SHOULD NOT BE
                            UNSEALED

       THIS MATTER is before the Court sua sponte. On August 9, 2019, Defendants filed a

Sealed Motion to Recuse (Doc. 137). The Court notes that Defendants filed the motion under seal

for viewing by case participants only. This Court’s administrative procedures set out specific

bases for setting document access restrictions, and such restrictions must be permitted by the

Court. See CM/ECF Admin. Proc. Manual, §9(h)(1) & (2).

       The public generally has a right to access court records. See United States v. McVeigh, 119

F.3d 806, 811 (10th Cir. 1997) (“It is clearly established that court documents are covered by a

common law right of access.”) (citing Nixon v. Warner Communications, Inc., 435 U.S. 589, 599

(1978)). The Tenth Circuit has explained that “judicial documents are presumptively available to

the public, but may be sealed if the right to access is outweighed by the interests favoring

nondisclosure favoring nondisclosure.” Id.; see also Helm v. Kansas, 656 F.3d 1277, 1292 (10th
          Case 1:18-cr-02945-WJ Document 140 Filed 08/16/19 Page 2 of 2



Cir. 2011) (“Although courts have long recognized a common-law right of access to judicial

records, this right is not absolute.” (citation and footnote omitted)).

       Defendants have not explained the basis for filing the motion under seal, and the Court has

not yet granted Defendants leave to file the motion under seal. Therefore, the Court hereby orders

the Defendants to show cause ten (10) days from entry of this order why the motion should not be

made public.

       IT IS SO ORDERED.


                                               _________________________________________
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
